DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-3, drawn to a swallowing sensor, classified in CPC A61B 5/4205.
II.	Claim(s) 4-13, drawn to a swallowing sensor, classified in CPC A61B 5/11.
III.	Claim(s) 14-16, drawn to a swallowing sensor, classified in CPC A61B 2562/0261.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “wherein the plurality of sensing elements individually output signals in accordance with their deformation during swallowing,” as recited in claim 1 and “wherein a polarity of a first of the sensing portions is reversed relative to a polarity of a second of the sensing portions,” and “wherein the piezoelectric element outputs a signal obtained by adding a signal obtain in accordance with deformation of the first of the sensing portions, and a signal obtained in accordance with deformation of the second of the sensing portions,” as recited in claim 9.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In can have a materially different design, mode of operation, function, or effect as evidenced by “a piezoelectric element attached to skin of an anterior neck region in which thyroid cartilage moves during swallowing, the piezoelectric element comprising a plurality of sensing portions in a longitudinal direction of the neck region,” as recited in claim 1 and “a strain sensor attached to skin of an anterior neck region in which thyroid cartilage moves during swallowing, the strain sensor comprising a plurality of sensing portions in a longitudinal direction of the neck region,” as recited in claim 14.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “a piezoelectric element attached to skin of an anterior neck region in which thyroid cartilage moves during swallowing, the piezoelectric element comprising a plurality of sensing portions arrayed in a longitudinal direction of the neck region,” “wherein a polarity of a first of the sensing portions is reversed relative to a polarity of a second of the sensing portions,” and “wherein the piezoelectric element outputs a signal obtained by adding a signal obtain in accordance with deformation of the first of the sensing portions, and a signal obtained in accordance with deformation of the second of the sensing portions,” as recited in claim 4 and “a strain sensor attached to skin of an anterior neck region in which thyroid cartilage moves during swallowing, the strain sensor comprising a plurality of sensing portions in a longitudinal direction of the neck region,” and “wherein the plurality of sensing elements individually output signals in accordance with their deformation during swallowing,” as recited in claim 14.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL L CERIONI/Primary Examiner, Art Unit 3791